On Motion to Dismiss.
The opinion of the court was delivered by
Manning, C. J.
The State moves to dismiss this appeal for diminution of the record. The missing papers have been brought up in a supplemental transcript. The defendant would have the right to a certiorari to complete the record, but he has saved the Court and himself time in •supplying what is missing, and there is no pretence that these are not the papers which would come up in answer to a certiorari.
The motion to dismiss is denied.